Citation Nr: 1446529	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tuberculosis of the spine.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970, to include a tour of duty in the Panama Canal Zone from September 1968 to April 1970.  He had additional United States Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.  In August 2010, the RO determined that the new and material evidence had not been received to reopen the previously denied claim of service connection for tuberculosis of the spine.  In March 2012, the RO denied service connection for bilateral hearing loss.  The Veteran timely filed notices of disagreement and perfected substantive appeals.

In July 2014, the Veteran and C. R., his sister, testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with her claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file 
associated with the Veteran's claim.  The documents contained in such file have been considered by the Board in adjudicating this claim.

The issue of service connection for tuberculosis of the spine, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1. By rating action dated in October 2004, the RO denied the claim of service connection for tuberculosis of the spine.

2.  Evidence received since the October 2004 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for tuberculosis of the spine and raises a reasonable possibility of substantiating the underlying claim.

3.  Bilateral hearing loss is not manifested as a result of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The unappealed October 2004 rating decision that denied service connection for tuberculosis of the spine is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2014).
 
2.  New and material evidence having been received; the claim of entitlement to service connection for tuberculosis of the spine is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2010, February 2012, and July 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim of service connection for tuberculosis of the spine, the Board is reopening the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claim.

For the remaining claim of service connection for bilateral hearing loss, the VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Reopening Service Connection for Tuberculosis of the Spine

The Veteran asserts that he currently has residuals of tuberculosis of the spine that is manifested as a result of his period of active service, specifically, as a result of tuberculosis acquired while in the Panama Canal Zone.  Service connection for tuberculosis of the spine was previously denied by the RO in October 2004.  The Veteran did not file a substantive appeal, therefore, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not remit any submissions to the RO which contained new and material evidence pertaining to the claim prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence of record at the time of the October 2004 RO decision included: the Veteran's service treatment records, private hospital treatment records, a private medical record from N. Hemady, M.D., and a lay statement from the Veteran's daughter.  The private hospital treatment records showed that the Veteran was diagnosed with tuberculosis of the spine in May 1992 and underwent subsequent surgical treatment.  The letter from Dr. Hemady suggested that it was probable that the Veteran could have acquired the tuberculosis infection outside the United States.  In the lay statement, the Veteran's daughter had indicated that when the Veteran had been diagnosed, the treating doctors informed her that she did not need to be tested because this type of tuberculosis was not contagious.

The RO denied service connection for tuberculosis of the spine because the service treatment records were silent of evidence for this condition, the first evidence of the condition was diagnosed 20 years after service, and there was no medical evidence relating the current condition to active service.

In July 2010, the Veteran sought to reopen his previously denied claim of service 
connection for tuberculosis of the spine.  Additional evidence received since October 2004, in pertinent part, includes a letter from M. E. Thieszen, M.D., the Veteran's treating VA physician, dated in April 2011 in which Dr. Thieszen opined that it was at least as likely as not that the tuberculosis of the spine was acquired by acquiring tuberculosis when he was stationed in the Panama Canal Zone during service.  The additional evidence also includes a VA examination report dated in June 2011 in which a nurse practitioner concluded that the it was less likely than not that the tuberculosis of the spine was acquired in service while in the Panama Canal Zone.  Also, the additional evidence includes the July 2014 testimony of the Veteran and his sister reiterating that he had been told by his treating physicians that his tuberculosis of the spine was likely acquired while service in the Panama Canal Zone.  

This evidence is new and material, and the Board finds that the claim of service connection for tuberculosis of the spine should be reopened.  The additional evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the additional nexus opinions addressing the etiology of the asserted disorder, and the Veteran's testimony as to the onset and continuity of symptoms, such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

Bilateral Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

 In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected. Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159.

During the July 2014 hearing, the Veteran asserted that his current bilateral hearing loss is due to in-service noise exposure during close firing of heavy artillery, machine guns, and small arms.  His statements suggest that he believes hearing loss began in during service.

The Veteran's service personnel records confirm that he was assigned to an artillery unit during his period of active service, during which he served as a gunner.  Thus, exposure to artillery and gun fire is likely.

The Veteran's March 1968 pre-induction report of medical examination shows that clinical evaluation of the ears was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In the associated report of medical history, the Veteran indicated that he had never had hearing loss.

The Veteran's February 1970 separation report of medical examination shows that clinical evaluation of the ears was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
10
LEFT
5
0
10
-
15

In the associated report of medical history, the Veteran indicated that he never had or had had hearing loss.

Following active service, a February 1983 Army Enlistment Appointment report of medical examination shows that clinical evaluation of the ears was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
0
0
5
5

In the associated report of medical history, the Veteran indicated that he never had or had had hearing loss.

A private audiology report from Audiology and Hearing Aid Center dated in December 2011 shows that pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
50
60
75
LEFT
55
45
55
60
75

A VA examination report dated in February 2012 shows that the Veteran provided a history consistent with that as set forth above.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
55
LEFT
25
20
20
45
60

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was right and left ear sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not as likely as not caused by or a result of an event in active service.  The examiner explained that in audiological testing from 1968 to 1983 had not shown a change in threshold, and that all thresholds were within normal limits from 500 Hertz to 4000 Hertz, bilaterally.

The medical evidence of record confirms that the Veteran currently manifests a  bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  As such, the first element required for service connection for the asserted disability has been met.

With regard to the evidence of in-service occurrence or aggravation of a disease or injury, the Veteran has reported experiencing acoustic trauma in conjunction with his service in an artillery unit.  He is competent to describe noise exposure sustained during service, and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the separation examination report showed hearing within normal limits.  When audiometric test results at separation do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 160.

Even having established that the Veteran sustained acoustic trauma in service, acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  There must still be medical evidence, or in certain circumstances, lay evidence, of a nexus between the in-service injury or disease and the current disability.

In this regard, the Board finds probative the February 2012 VA medical opinion that concluded that it was less likely that the Veteran's hearing loss was the result of his period of active service.  This opinion is considered probative as it was a definitive explanation of the case, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut this opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran is competent to indicate that he has had continuous hearing problems since service.  However, the Veteran denied having or having had hearing loss at his separation examination and on examination a few years after service.  Audiometric testing at that time did not reveal defective hearing for VA compensation purposes.  The Board does not find claims of hearing loss in service that continued thereafter to be credible.  Further, the Veteran did not complain of or seek treatment for hearing loss until 2011, approximately 40 years after his separation from service.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Veteran has expressed his belief that his current hearing loss is related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory difficulty is commonly known and, therefore, the Veteran's testimony that his hearing loss is related to acoustic trauma in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The audiologist provided medical opinions supported by medical rationale which is consistent with and supported by the evidence of record.   Thus, the February 2012 opinion is afforded significant probative weight.

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service, and a several year gap between the Veteran's discharge from service and indications of bilateral hearing loss.  The most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against the claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

New and material evidence having been received, the claim of service connection for tuberculosis of the spine is reopened, and to this extent the appeal is allowed.

Service connection for bilateral hearing loss is denied.


REMAND

Having reopened the claim of service connection for tuberculosis of the spine, the Board finds that additional development is required prior to further adjudication of this matter.  As indicated above, in April 2011, Dr. Thieszen opined that it was at least as likely as not that the tuberculosis of the spine was acquired by acquiring tuberculosis when he was stationed in the Panama Canal Zone during service.  However, Dr. Thieszen did not provide a detailed rationale for his opinion.  In the June 2011 VA examination report, the nurse practitioner concluded that the it was less likely than not that the tuberculosis of the spine was acquired while service in the Panama Canal Zone.  However, the opinion did not address the opinion of Dr. Thieszen that had been submitted in support of the Veteran's claim.   In light of the foregoing, the Board finds that an additional medical opinion should be obtained so as to assess the precise nature and etiology of the Veteran's tuberculosis of the spine.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo an VA examination by a physician with appropriate expertise in infectious diseases so as to ascertain the nature and etiology of his tuberculosis of the spine.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall provide a detailed opinion as to whether it is at least as likely as not that the diagnosed tuberculosis of the spine is related to the Veteran's period of active service, to specifically include his tour of duty in the Panama Canal Zone from September 1968 to April 1970.

In providing the requested opinion the examiner must discuss the April 2011 opinion of Dr. Thieszen, and reconcile any contradictory evidence.

The absence of evidence of treatment for tuberculosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms. If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for all conclusions must be provided.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


